This appeal is by the claimant, Askins, from a decree of the Circuit Court of Limestone County, condemning as contraband one 1942 Mercury Sedan Automobile, seized by the officers of the law in Limestone County while in the possession of the defendant C. W. Nichols, and being used by him for the transportation of prohibited liquors in said county.
The claim of said Askins was based on an alleged mortgage from the wife of Nichols to secure an alleged loan of money.
The claim was denied on the ground that said Nichols' character was bad as that of a liquor runner transporting prohibited liquors in violation of the law and that said Askins was a coconspirator in such unlawful traffic, or was guilty of negligence in not making inquiries before making said loan and taking said mortgage.
After due consideration we are of opinion that the evidence warranted both conclusions, and if the first stated is true — that said Askins was a coconspirator —, the evidence going to the question of bad character was not essential to the soundness of the decree.
The assignments of error predicated on the court's rulings on evidence cannot be sustained for failure of compliance with the rule prevailing since the adoption of the Code of 1940, in respect to exceptions to evidence in equity cases. Sumner et al. v. Caldwell et al., ante, p. ___, 12 So. 2d 391.
The case cited by appellant D.  S. Motor Co. v. State ex rel. Perry, 212 Ala. 371, 102 So. 805, 806, was decided while the statute approved September 28th, 1923, General Acts 1923, p. 631, was in force. This statute was carried into the Code of 1923, as § 6565, and was omitted from the Code of 1940, effecting its repeal by the adoption of the Code of 1940.
We find no reversible errors on the record.
Affirmed.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur.